Exhibit 3.7 AGREEMENT AND PLAN OF MERGER This agreement and plan of merger (the "Merger Agreement") is dated as of the 14th day of August, 2009. BETWEEN: Lone Mountain Mines, Inc. ("Lone Mountain"), a company incorporated under the laws of the State of Nevada, having an executive office at 1174 Manitou Drive, Fox Island, Washington 98333 AND: Convenientcast Inc. ("Convenientcast"), a company incorporated under the laws of the State of Nevada, having an executive office at 1174 Manitou Drive, Fox Island, Washington 98333 (Lone Mountain and Convenientcast are hereinafter collectively referred to as the "Constituent Corporations") WHEREAS: A. Lone Mountain was incorporated on August 15, 2003 under the name "Wannigan Ventures, Inc.", and its current authorized capital stock consists of 75,000,000 shares of common stock with a par value of $0.001 ("Lone Mountain Common Stock"), of which 16,735,000 are issued and outstanding; B. Convenientcast was incorporated on August 7, 2009, and its current authorized capital stock consists of 1,000 shares of common stock with a par value of $0.001("Convenientcast Common Stock"), 100 of which are issued and outstanding; C.
